DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 & 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tacconi. (United States Pre-Grant Publication 2014/0031098) in view of Ekbia et al. (United States Pre-Grant Publication 2016/0256771)
NOTE:  Unless otherwise specified, all citations to parts of a reference are to Tacconi.
Claims 1, 10:  Tacconi teaches a system (100) that provides a gaming environment (101) for a user.  There is a user input sensor (107) that tracks user motion and converts the user motion into body data. (¶ 0031) There is a kinematic element module (105) that receives the body data and organizes the body data into an organizational set of body data fields. (¶0031) There is a schema (103) that receives the body data fields data and 
	Tacconi fails to teach that the user input sensor is a motion-based sensor located remote from the body. Ekbia, another invention in the same field of endeavor, teaches using cameras (Ekbia, Fig 1B, 22) such as the Microsoft Kinect as an input device. (Ekbia, ¶ 0047)  These are user motion-based sensors located remote from the body. This allows the user to use hardware that is already part of a videogame console (i.e., the XBOX) to implement the system, thus reducing costs.  It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Tacconi in view of Ekbia such that the user input sensor is a motion-based sensor located remote from the body so that the user to use hardware that is already part of a videogame console (i.e., the XBOX) to implement the system, thus reducing costs.  
	Tacconi teaches automatically setting the rehabilitation parameters (608) based on “the evolution of the rehabilitation therapy…” (¶ 0038)  Tacconi fails to teach what this means in practice.  In particular, Tacconi fails to teach that the system defines the parameters during calibration to a user based on the user’s movement constraints.  Ekbia (¶ 0077) teaches:
10 will provide a series of in-game body tests when setting up the game play persona or avatar to allow the system 10 to learn the player's physical abilities. The system 10 will then adjust or level the range of motions or degree of difficulty for the game for each player based on each player's physical abilities, allowing for a comparable level of difficulty for each player based on their individual abilities. 

The series of in-game body tests constitute calibration to a user.  As can readily be seen, Ekbia gathers movement constraint data and then automatically adjusts the range of motion of the game based on the player’s physical abilities.  This is automatically determining and defining user specific parameters during calibration to a user based on the user’s movement constraints.
Ekbia (¶0077)  teaches:
This provides a healthy player the ability to have a level competition with a patient undergoing physical therapy or otherwise having a different skill level. As the patient's physical functioning improves, it will have a corresponding effect to the “healthy players” handicap. The handicapped multi-player game play provides an experience to help educate the family/caregiver(s) of the patient on what the patient is experiencing from a physical perspective and possibly from a cognitive perspective.

	It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Tacconi ion view of Ekbia such that the system defines the parameters during calibration to a user based on the user’s movement constraints.in order to gain the benefits detailed in the paragraph above.
Claim 2:  Tacconi teaches tracking the movement of the user in 3 dimensions. (¶ 0004) This is interpreted as tracking a user’s body part in space.  Thus, the organizational set of body data fields includes a node position corresponding to a user's body part in space. 
Claim 3:  Tacconi teaches tracking the movement of the user in 3 dimensions. (¶ 0004) This means it tracks the movement of a body part from Point A to Point B – this is a 
Claim 4:  Tacconi teaches tracking the degrees (i.e., angle) through which a body part moves. (¶0043-0044)  Thus, the organizational set of body data fields must include an angle between, corresponding to the angle formed between the vector and a second vector formed between one of the one node and another node, and a third node. 
Claim 5:  Tacconi teaches tracking movement along 3 axes. (¶ 0033) This means that every node’s position along those three axes is recorded.  Thus, the organizational set of body data fields must include a node orientation corresponding to a directional orientation of a user's body part in space in order to track the body part along the three axes. 
Claim 6:  Tacconi teaches input of the schema is implemented as a data string (i.e., settings) that can be loaded into the system by the therapist (i.e., a user). (¶ 0032) 
Claim 7:  The input resolution gaming command includes timing information (i.e., time of playing). (¶ 0016)
Claim 8:  The input resolution gaming command includes state information. (¶ 0016 teaches tracking such items as amplitude of movement, time of playing, and weight of parts. – this is information about the state of the player.)
Claim 9:  The body data fields include biometric data. Information about the player’s movement is biometric data.
Claim 12:  The parameters may be set remotely from the gaming system. (I.e., over a network. (¶ 0016)
Claim 13:  The system records the user's movement as they play the game for later playback. (¶ 0032)
Claim 14:  The player-controlled character in the videogame is an avatar that masks a user's identity. Thus, the user's movement is reconstructed in a form of an avatar that masks a user's identity. 
Claim 15:  Player capabilities including kinematic range of motion (ROM) limits are stored in a cloud (307) and are available to the system to adapt gameplay based on the kinematic ROM limits. (¶ 0043)
Claim 16: Tacconi teaches that user specific parameters include a user motion and/or physical limitations, wherein the gaming environment is provided with a structure within the user's motion and/or physical limitations. (¶ 0002)  Tacconi modifies the gaming environment to allow the user to play the game based on the constraints on a user’s motion or physical ability.
Claim 17:  The user specific parameters include a user body node extents and joint angle limitations that define user joints and angle limits, wherein the gaming environment is provided with a structure within the user's body node extents and joint angle limitations. Tacconi teaches setting the parameters (i.e., “providing the gaming environment with a structure”) to reflect a user’s range of motion for a particular joint (i.e., shoulder).  (¶ 0043)  This is setting the constraints to include a user body node extents and joint angle limitations that define user joints and angle limits.  
Claim 18:  Tacconi teaches the invention substantially as claimed but fails to teach user specific parameters include a user body compound movement limitations that define user movements when multiple motions occur together, wherein the gaming environment is 
Claim 19:  Tacconi, in paragraph 0031, teaches setting a controller to respond to a user’s range of motion (i.e., amplitude of movement along each of three axis).  This is setting the user specific parameters to include a user body unavailable gestures limitations that define user movements that a user is incapable of.  In other words, the user’s body is incapable of movement outside of the limits set in ¶ 0031.  The gaming environment excludes the unavailable gestures from the gaming environment.  (¶ 0033)
Response to Arguments
Applicant's arguments filed 25 August 2021have been fully considered but they are not persuasive. 
Applicant argues that the combination of Tacconi and Ekbia fail to teach the claimed invention, but fails to clearly explain the differences between the claimed invention and the prior 
Applicant also argues that Tacconi and Ekbia fail to teach user specific parameters as claimed in 16-19. This is not persuasive.  Tacconi clearly teaches using user specific parameters as constraints on user movement during game play.  It is discussed at length in the rejections of claims 1 and 10.  Since claims 16-19 depend from claim 1, the rejection of these claims cannot be read in isolation.  They must be read in conjunction with the rejection of claim 1.
For these reasons, the rejection is maintained and made final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for another reference that teaches defining user specific parameters during calibration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799